FIFTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN)

 

          THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN) (this
"Amendment"), dated as of March 25, 2016, is between ELIZABETH ARDEN, INC., a
Florida corporation (the "Borrower"), and JPMORGAN CHASE BANK, N.A. (the
"Bank").



RECITALS:



          A.    The Borrower and the Bank have entered into that certain Credit
Agreement (Second Lien) dated as of June 12, 2012 (as amended by that certain
First Amendment to Credit Agreement (Second Lien) dated as of February 11, 2013,
that certain Second Amendment to Credit Agreement (Second Lien) dated as of
January 16, 2014, that certain Third Amendment to Credit Agreement (Second Lien)
dated as of March 28, 2014, that certain Fourth Amendment to Credit Agreement
(Second Lien) dated as of October 2, 2015 and as the same may be further amended
or otherwise modified, the "Agreement").



          B.    The Borrower has requested that the Bank amend certain
provisions of the Agreement and the Bank has agreed to do so on and subject to
the terms set forth herein.



          NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows effective as of the
date hereof unless otherwise indicated:



ARTICLE I.
Definitions



          Section 1.1    Definitions. Capitalized terms used in this Amendment,
to the extent not otherwise defined herein, shall have the same meanings as in
the Agreement, as amended hereby.



ARTICLE II.
Amendments



          Section 2.1    Amendments to Section 1.01 of the Agreement.



                    (a)    The following definition in Section 1.01 of the
Agreement is hereby amended and restated to read in full as follows:



 

          "Termination Date" means October 16, 2017.













ARTICLE III.
Conditions Precedent



          Section 3.1.     Conditions. The effectiveness of Article II of this
Amendment is subject to the satisfaction of the following conditions precedent
(the date upon which such conditions precedent are satisfied, the "Effective
Date"):



                    (a)    The Bank shall have received this Amendment duly
executed by the Borrower;















FIFTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN), Page 1




                    (b)    The Bank shall have received such documents and
certificates as the Bank or its counsel may reasonably request relating to the
organization, existence and good standing of Borrower and the authorization of
the transactions contemplated by this Amendment, all in form and substance
satisfactory to the Bank and its counsel;













                    (c)    The Borrower shall have paid or reimbursed the Bank
for (i) all fees and other amounts due and payable on or prior to the Effective
Date, including, without limitation, all fees owed to the Bank or its affiliates
in connection with the execution of this Amendment and (ii) all reasonable fees
and expenses of the Bank and its affiliates in connection with the preparation,
negotiation and execution of this Amendment, including, without limitation, the
reasonable fees, disbursements and other charges of the Bank's counsel;













                    (d)    The representations and warranties contained herein
and in all other Loan Documents (other than Section 4.04(c) and Section 4.10
(solely with respect to Section 4.04(c) of the Revolving Credit Agreement) of
the Agreement), as amended hereby, shall be true and correct in all material
respects (which materiality exception will not apply to representations
qualified by materiality standards) as of the date hereof as if made on the date
hereof, except for such representations and warranties limited by their terms to
an earlier date (which representations and warranties shall be true and correct
in all material respects as of such earlier date); and













                    (e)    No Default shall exist.













ARTICLE IV.
Miscellaneous



          Section 4.1.     Ratifications. The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The Borrower and the Bank agree that the Agreement as amended hereby and
the other Loan Documents shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.



          Section 4.2.     Representations and Warranties. The Borrower hereby
represents and warrants to the Bank as follows: (a) no Default exists; and
(b) after giving effect to this Amendment, the representations and warranties
set forth in the Loan Documents (other than Section 4.04(c) and Section 4.10
(solely with respect to Section 4.04(c) of the Revolving Credit Agreement) of
the Agreement) are true and correct in all material respects (which materiality
exception will not apply to representations qualified by materiality standards)
on and as of the date hereof with the same effect as though made on and as of
such date except with respect to any representations and warranties limited by
their terms to an earlier date (which representations and warranties are true
and correct in all material respects as of such earlier date).



          Section 4.3.     Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other Loan Document
including any Loan Document furnished in connection with this Amendment shall
survive the execution and delivery of this Amendment, and no investigation by
the Bank or any closing shall affect the representations and warranties or the
right of the Bank to rely upon them.



          Section 4.4.     Reference to Agreement. Each of the Loan Documents,
including the Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered















FIFTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN), Page 2





pursuant to the terms hereof or pursuant to the terms of the Agreement as
amended hereby, are hereby amended so that any reference in such Loan Documents
to the Agreement shall mean a reference to the Agreement as amended hereby.



          Section 4.5.     Expenses of Bank. To the extent set forth in Section
8.03 of the Agreement, the Borrower agrees to pay on demand all reasonable costs
and expenses incurred by the Bank in connection with the preparation,
negotiation, and execution of this Amendment, including, without limitation, the
reasonable costs and fees of the Bank's legal counsel.



          Section 4.6.     Severability. Any provision of this Amendment held by
a court of competent jurisdiction to be invalid or unenforceable shall not
impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.



          Section 4.7.     This Amendment shall be governed by and construed in
accordance with the laws of the State of New York other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance (at least
in part) on Section 5-1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent applicable), and other applicable law.



          Section 4.8.     Successors and Assigns. This Amendment is binding
upon and shall inure to the benefit of the Bank, the Borrower, and their
respective successors and assigns, except the Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Bank. Any assignment in violation of this Section 4.8 shall be
void.



          Section 4.9.     Effectiveness; Counterparts. This Amendment shall
become effective when the Bank shall have received this Amendment duly executed
by the Borrower and the Bank. This Amendment may be executed in one or more
counterparts and on telecopy or other electronic counterparts, each of which
when so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic communication shall be effective as delivery of a manually executed
counterpart of this Amendment.



          Section 4.10.     Effect of Waiver. No consent or waiver, express or
implied, by the Bank to or for any breach of or deviation from any covenant,
condition or duty by the Borrower shall be deemed a consent or waiver to or of
any other breach of the same or any other covenant, condition or duty.



          Section 4.11.     Headings. The headings, captions, and arrangements
used in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.



          Section 4.12.     ENTIRE AGREEMENT. THIS AMENDMENT EMBODIES THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS
AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY
NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
ORAL AGREEMENTS AMONG THE PARTIES HERETO.




[Signature Pages Follow]

FIFTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN), Page 3



          Executed as of the date first written above.

 



ELIZABETH ARDEN, INC.

, as the Borrower      

By:

 

/s/ Marcey Becker

   

Marcey Becker, Senior Vice President,
Finance & Corporate Development





[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN) - ELIZABETH
ARDEN, INC.]

 



JPMORGAN CHASE BANK, N.A.

(formerly JPMorgan Chase Bank), as the Bank      

By:

 

/s/ Christy L. West

   

Christy L. West, Authorized Officer





[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN) - ELIZABETH
ARDEN, INC.]